DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments and arguments dated 2/24/2021 are acknowledged.  

Reminder to Underline New Claim Language
In the claim amendments dated 2/24/2021, applicant added K2HPO4 to claim 14, but applicant didn’t underline this newly-added language.  Applicant is reminded that new language added to claims should be underlined.  

Claim Objections
Claim 14 is objected to because of the following informality: there is currently no comma between KOH and K2HPO4 in claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/058770 by Barnes.
With regard to claims 1 and 5, Barnes teaches a post-CMP (CMP being “chemical mechanical polishing”) cleaning composition that removes post-CMP residue and contaminants from a micoelectronic substrate having the residue and contaminants thereon (Abstract; Par. 0009, 0010, 0016, 0031-0033, 0052, and 0056).  
Barnes’s composition comprises a basic salt (applicant’s basic compound) at a concentration of about 1 to about 9 wt% (Par. 0034 and 0042).  In accordance with Overlapping Ranges, this range renders applicant’s basic compound range of about 0.01 to about 5 wt% obvious due to the overlap of ranges.
Barnes teaches that the composition can include ascorbic acid (corresponds to applicant’s reducing agent), dimethyl glyoxime (corresponds to applicant’s buffering agent), and HEDP (hydroxethylidene-1,1-diphosphonic acid; corresponds to applicant’s complexing agent; Par. 0031, 0032, and 0036).  Barnes teaches having the ascorbic acid, dimethyl glyoxime, and HEDP present at a total concentration of about 0.1 to about 4 wt% (Par. 0036 and 0042).  
In accordance with MPEP 2144.05, Overlapping Ranges, applicant’s reducing agent range of about 0.01 wt% to about 10 wt% is considered to be rendered obvious by Barnes teaching having the ascorbic acid, dimethyl glyoxime, and HEDP present at a total concentration of about 0.1 to about 4 wt% because the possible compositions wherein ascorbic acid, dimethyl glyoxime, and HEDP are present at a total concentration of about 0.1 to about 4 wt% includes compositions in which the ascorbic acid concentration overlaps with applicant’s claimed range of about 0.01 wt% to about 10 wt%.  If this overlapping-ranges argument is not persuasive, here is another: Barnes is considered to teach that the concentration of ascorbic acid in the cleaning composition is a result-effective variable because Barnes teaches a preferred wt% range of ascorbic acid and other chemicals listed in Barnes’s Par. [0036] (Par. 0036 and 0042).  Furthermore, Barnes teaches that ascorbic acid functions to aid the cleaning process, and in the art of forming a cleaning composition, it is well known that the concentration of a cleaning agent within a cleaning composition is a result-effective variable because enough of the cleaning agent has to be present for the cleaning agent 
In accordance with MPEP 2144.05, Overlapping Ranges, applicant’s complexing agent range of about 1 wt% to about 30 wt% is considered to be rendered obvious by Barnes teaching having the ascorbic acid, dimethyl glyoxime, and HEDP present at a total concentration of about 0.1 to about 4 wt% because the possible compositions wherein ascorbic acid, dimethyl glyoxime, and HEDP are present at a total concentration of about 0.1 to about 4 wt% includes compositions in which the HEDP concentration overlaps with applicant’s claimed range of about 1 wt% to about 30 wt%.  If this overlapping-ranges argument is not persuasive, here is another: Barnes is considered to teach that the concentration of HEDP in the cleaning composition is a result-effective variable because Barnes teaches a preferred wt% range of HEDP and other chemicals listed in Barnes’s Par. [0036] (Par. 0036 and 0042).  Furthermore, Barnes teaches that HEDP functions to aid the cleaning process, and in the art of forming a cleaning composition, it is well known that the concentration of a cleaning agent within a cleaning composition is a result-effective variable because enough of the cleaning agent has to be present for the cleaning agent to have its desired effect.  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
In accordance with MPEP 2144.05, Overlapping Ranges, applicant’s buffering agent
Barnes’s composition comprises water at a concentration of about 75 to about 99 wt% (Par. 0031, 0032, and 0042).  In accordance with MPEP 2144.05, Overlapping Ranges, this range renders applicant’s water range of about 42 to about 99 wt% obvious due to the overlap of ranges.
Barnes teaches that the composition has a pH range of from about 8 to about 13 (Par. 0038).  In accordance with MPEP 2144.05, Overlapping Ranges, this pH range renders applicant’s pH range of from 7 to about 13 obvious due to the overlap of ranges.
With regard to claim 2, Barnes teaches that the composition has a pH range of from about 8 to about 13 (Par. 0038).  In accordance with MPEP 2144.05, Overlapping Ranges, this pH range renders applicant’s pH range of from 10.5 to about 13 obvious due to the overlap of ranges.
With regard to claims 3 and 4, Barnes teaches that the basic salt can be KOH (Par. 0034).  
With regard to claim 6, Barnes’s HEDP is a phosphonic acid derivative.
With regard to claims 12 and 13, Barnes teaches that the composition comprises sulfolane (reads on applicant’s solvating agent; Par. 0035).  
With regard to claim 15, Barnes teaches that the residue and contaminants comprises post-CMP particles from a CMP polishing slurry (Par. 0016, 0018, 0020).  
With regard to claim 16, as the cleaning composition of Barnes removes post-CMP residue and contaminants, post-CMP residue and contaminants become part of the composition (Par. 0016, 0018, 0020, 0052, and 0054-0056).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0035275 by Silvernail.
With regard to claim 20, Silvernail teaches a “use composition” (see Par. 0077) that is a cleaning composition for removing contaminants from a surface, wherein the composition comprises acrylic acid (corresponds to applicant’s complexing agent), potassium hydroxide (corresponds to applicant’s basic compound), potassium orthophosphate (K2HPO4, corresponds to applicant’s buffering agent), water, hydrogen peroxide (reads on oxidizing agent), and propylene glycol (reads on solvating agent; Par. 0009-0017, 0020-0022, 0038, 0039, 0050, and 0077-0083).  
Silvernail does not recite that the acrylic acid is present at a concentration of about 1 to about 30 wt%.  However, Silvernail teaches that the non-water components are diluted with water to form the “use composition” (see Par. 0077), and Silvernail teaches that the amount of dilution is optimized in order to achieve the desired detersive properties (Par. 0077-0083).  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Silvernail such that the dilution of the non-water components with water is optimized (and thus the acrylic acid concentration is also optimized).  Silvernail teaches that the amount of water dilution is a result-effective variable that affects the ability of “use composition” (see Par. 0077) to perform cleaning.  
Silvernail does not recite that the potassium orthophosphate concentration is from about 0.01 to about 10 wt%.  However, Silvernail teaches that some potassium orthophosphate concentrations are more preferable than others for allowing potassium orthophosphate to contribute to the cleaning to a desired extent (Par. 0038 and 0039).  
Silvernail does not recite that the potassium hydroxide concentration is from 0.01 to about 5 wt%.  However, Silvernail teaches that the purpose of the potassium hydroxide is to get the pH to a desired level for performing cleaning, and Silvernail teaches that some potassium hydroxide concentrations are more desirable than others for achieving a desired pH  (Par. 0020-0022 and 0083).  Furthermore, Silvernail teaches that the non-water components are diluted with water to form the “use composition” (see Par. 0077), and Silvernail teaches that the amount of dilution is optimized in order to achieve the desired detersive properties (Par. 0077-0083).  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Silvernail such that the dilution of the non-water components with water is optimized and the 
Silvernail does not recite that the “use composition” (see Par. 0077) comprises water at from about 42 to about 99 wt%.  However, Silvernail teaches that the concentration of water is a result-effective variable because Silvernail teaches that the amount of dilution water in the “use composition” (see Par. 0077) is optimized to achieve the desired cleaning characteristics.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Silvernail such that the amount of water in the “use composition” (see Par. 0077) is optimized because Silvernail teaches that the amount of water is a result-effective variable.  
Silverman does not teach that the hydrogen peroxide is present in the use composition at a concentration of from about 0.01 to about 10 wt%.  However, Silverman is considered to teach that the hydrogen peroxide concentration is a result-effective variable because Silverman teaches that some hydrogen peroxide concentrations are more preferable than others for achieving the desired effect of hydrogen peroxide (Par. 0050).  Furthermore, Silvernail teaches that the non-water components are diluted with water to form the “use composition” (see Par. 0077), and Silvernail teaches that the amount of dilution is optimized in order to achieve the desired 
Silverman teaches having the propylene glycol present in the use composition at a concentration of from 0.5 wt% to about 20 wt% (Par. 0054).  In accordance with MPEP 2144.05, Overlapping Ranges, Silverman’s propylene glycol range render’s applicant’s solvating agent wt% concentration range obvious due to the overlap of ranges.
Silvernail teaches that the “use composition” (see Par. 0077) has a pH range of from about 10.5 to about 12.5 (Par. 0022 and 0083).  In accordance with MPEP 2144.05, Overlapping Ranges, this pH range renders applicant’s pH range of from 10.5 to about 13 obvious due to the overlap of ranges.
Silvernail does not teach that the cleaning composition is used as a post-CMP cleaning composition that removes post-CMP residue and contaminants from a microelectronic device.  However, applicant’s limitation specifying that the cleaning composition is a post-CMP cleaning composition that removes post-CMP residue and 
Silvernail does not teach using the composition to clean “residue and contaminants from a surface of a microelectronic device having said residue and contaminants thereon”.  However, applicant’s limitation specifying that the claimed composition is “for cleaning residue and contaminants from a surface of a microelectronic device having said residue and contaminants thereon” specifies intended use of the composition and is therefore not given patentable weight.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the composition recited in claim 7.  With the regard to claim 7, the most relevant prior art is WO2013/058770 by Barnes, which was discussed above in the rejection of claim 1.  Barnes does not teach that the composition comprises one of the buffering agents recited in claim 7, and the reviewed prior art does not provide motivation to modify the composition of Barnes by adding one of the buffering agents recited in claim 7.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the 
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the composition recited in claim 9.  With the regard to claim 9, the most relevant prior art is WO2013/058770 by Barnes, which was discussed above in the rejection of claim 1.  Barnes does not teach that the composition comprises an oxidizing agent.  In fact, Barnes teaches away from having the cleaning composition comprise an oxidizing agent (see Par. 0033 and 0040).  Claim 10 depends from claim 9.  
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the composition recited in claim 14.  With the regard to claim 14, the most relevant prior art is WO2013/058770 by Barnes, which was discussed above in the rejection of claim 1.  Barnes does not teach that the composition comprises K2HPO4 2HPO4 and 5-sulfosalicylic acid.  

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
With regard to claim 1, applicant argues that “there is no disclosure or suggestion anywhere in Barnes of a composition comprising the specified reducing agents and also comprising the specified buffering agents”.  This line of argument is not persuasive.  As discussed above in the rejection of claim 1, Barnes teaches that the composition can include ascorbic acid (corresponds to applicant’s reducing agent) and dimethyl glyoxime (corresponds to applicant’s buffering agent; Par. 0031, 0032, and 0036 of Barnes).  
With regard to claim 20, applicant argues that claim 20 has been “similarly amended” to claim 1.  However, claim 20 can still be rejected using the Silvernail reference, as discussed in the above rejection of claim 20.  
Applicant argues that “there is no disclosure or suggestion anywhere in Silvernail of a composition for cleaning residue and contaminants from a surface of a microelectronic device having said residue and contaminants thereon”.  Applicant argues that Silvernail is thus “non-relevant art”.  This line of argument is not persuasive.  As discussed in the rejection of claim 20, applicant’s limitation specifying that the claimed composition is “for cleaning residue and contaminants from a surface of a .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 5, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714